         Case 1:19-cr-00561-LAP Document 96 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 19 Cr. 516 (LAP)
    -versus-
                                                        ORDER
STEVEN DONZIGER,

                  Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Mr. Donziger may respond to the Prosecution’s letter dated

June 30 regarding fees (dkt. no. 95) by letter no later than

July 10.


SO ORDERED.

Dated:     July 1, 2020
           New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
